—Appeal from a judgment of-the Supreme Court (Lamont, J.), rendered May 7, 1999 in Albany County, convicting defendant upon his plea of guilty of the crimes of conspiracy in the second degree and criminal possession of a controlled substance in the second degree.
*709Defendant pleaded guilty to conspiracy in the second degree and criminal possession of a controlled substance in the second degree, waived his right to appeal and was sentenced in accordance with the People’s recommendation to an aggregate prison term of 8 years to life. Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of his assignment as counsel for defendant. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver and unequivocally indicated during the plea colloquy that he was satisfied with defense counsel’s services. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Peters, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.